Case 0:19-cv-61182-BB Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 MICHAEL FITZGERALD,

           Plaintiff,

 vs.

 BARKER ANIMATION, INC.,
 a Foreign Corporation,

           Defendant.
                                        /

                                   COMPLAINT FOR DAMAGES

           Plaintiff, MICHAEL FITZGERALD, sues Defendant, BARKER ANIMATION, INC., and

 shows:

                                             Introduction

           1.      This is an action by MICHAEL FITZGERALD against his former employer for

 unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a

 reasonable attorney’s fee.

                                             Jurisdiction

           2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207.

 The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

           3.      The claim arose within the Southern District of Florida, which is where venue is

 proper.

                                   Parties and General Allegations

           4.      Plaintiff, MICHAEL FITZGERALD, (hereinafter “FITZGERALD”) a resident of

 Broward County, Florida, was at all times material, employed by BARKER ANIMATION, INC

 as a gallery manager, was an employee as defined by 29 U.S.C. § 203 (e), and during his
Case 0:19-cv-61182-BB Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 4



 employment with Defendant was engaged in commerce or in the production of goods for

 commerce within the meaning of 29 U.S.C. § 207(a).

        5.      Defendant,     BARKER        ANIMATION,         INC.     (hereinafter,   “BARKER

 ANIMATION”), is a Foreign Corporation doing business in Broward County, Florida, and is an

 enterprise engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C. §

 203(d) and (s)(1), in that it has employees engaged in commerce or in the production of goods

 for commerce, or that has employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any person; and it is an

 enterprise whose annual gross volume of sales made or business done is not less than $500,000

 (exclusive of excise taxes at the retail level that are separately stated) which has employees

 subject to the provisions of the FLSA, 29 U.S.C. § 207, in the gallery where FITZGERALD was

 employed. At all times pertinent to this Complaint, BARKER ANIMATION operates as an

 organization which sells and/or markets its services and/or goods to customers throughout the

 United States and also provides its services for goods sold and transported from across state lines

 of other states, and BARKER ANIMATION obtains and solicits funds from non-Florida sources,

 accepts funds from non-Florida sources, uses telephonic transmissions going over state lines to

 do their business, transmit funds outside the State of Florida, and otherwise regularly engages in

 interstate commerce, particularly with respect to its employees.

        6.      Since on or about 2015, up to and including April 26, 2019, Defendant BARKER

 ANIMATION has willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by employing

 employees engaged in commerce for workweeks longer than 40 hours without compensating them

 for their employment in excess of 40 hours at rates not less than one and one-half times the regular

 rates at which they were employed: specifically FITZGERALD, since 2015, has worked in excess

 of 40 hours a week nearly every week of his employment, and was not compensated for the work in
Case 0:19-cv-61182-BB Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 4



 excess of 40 hours at a rate not less than one and one-half times the regular rate at which he was

 employed.

        7.      The failure to pay overtime compensation to FITZGERALD is unlawful in that he

 was not exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. §

 213(a), in that he neither was a bona fide executive, administrative or professional employee.

        8.      BARKER ANIMATION’s actions were willful and purposeful as it was well aware

 of the Fair Labor Standards Act and FITZGERALD’s status as non-exempt, but chose not to pay

 him in accordance with the Act.

        9.      FITZGERALD is entitled pursuant to 29 U.S.C. § 216(b), to recover from

 BARKER ANIMATION:

                a.      All unpaid overtime that is due;

                b.      As liquidated damages, an amount equal to the unpaid overtime owed;

                c.      The costs of this action, and;

                d.      A reasonable attorney’s fee.

        WHEREFORE, Plaintiff, MICHAEL FITZGERALD, prays that this court will grant

 judgment against Defendant BARKER ANIMATION:

                a.       awarding FITZGERALD payment of overtime compensation found by the

 court to be due to him under the Act;

                b.      awarding FITZGERALD an additional equal amount as liquidated damages;

                c.      awarding FITZGERALD his costs, including a reasonable attorney’s fee;

 and

                d.      granting such other and further relief as is just.

                                             Jury Demand

        Plaintiff demands trial by jury.
Case 0:19-cv-61182-BB Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 4



 Dated: May 8, 2019
 Plantation, Florida
                                    Respectfully submitted,


                                    s/Robert S. Norell
                                    Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                    E-Mail: rob@floridawagelaw.com
                                    ROBERT S. NORELL, P.A.
                                    300 N.W. 70th Avenue
                                    Suite 305
                                    Plantation, Florida 33317
                                    Telephone: (954) 617-6017
                                    Facsimile: (954) 617-6018
                                    Counsel for MICHAEL FITZGERALD
